DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in light of the new grounds of rejection utilizing a new primary reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prater (U.S. Patent No. 5,881,856).
Regarding claim 8, Prater discloses a powertrain of a hybrid electric vehicle (Column 1, lines 6-8), the powertrain comprising:
A main body (20) having an open-topped-drum shape (Fig. 1);
a plurality of protrusions (30) protruding toward a center of the sleeve drum (Fig. 1) and arranged on an inner sidewall (28) of the main body (20) to be equidistantly spaced apart from each other (Fig. 1);
a plurality of insertion grooves (34) concaved on the inner sidewall (28) of the main body (20) to have spaces between the plurality of protrusions (Fig. 1);

at least one snap-ring groove (36) in each of the plurality of protrusions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prater (U.S. Patent No. 5,881,856) in view of Gerathewohl (U.S. Patent No. 7,007,783).
Regarding claim 1, Prater teaches a powertrain of a hybrid electric vehicle (Column 1, lines 6-8), the powertrain comprising:
A sleeve drum (Fig. 1) comprising:
a main body (20) having an open-topped-drum shape (Fig. 1-3), wherein an exposed surface of the main body has a consistent height in a horizontal plane (24, Fig. 1);
a plurality of protrusions (30) protruding toward a center of the sleeve drum (Fig. 1) and arranged on an inner sidewall (28) of the main body (20) to be equidistantly spaced apart from each other (Fig. 1);
a plurality of insertion grooves (34) concaved outwardly between spaces between the plurality of protrusions. Prater does not explicitly teach  a retainer cover seated inside the sleeve drum and comprising a plurality of radial protrusions having a shape corresponding to that of each of the plurality protrusions and the plurality of insertion grooves.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drum of Prater with the cover of Gerathewohl in order to transmit torque to the drum (Column 4, lines 33-37).
Regarding claim 2, Prater teaches wherein the main body (20) comprises the exposed surface (24) having the consistent height in the horizontal plane (Fig. 1) opposite to a seating surface (26) of the main body.
Regarding claim 3, Prater teaches at least one snap-ring groove (36) in each of the plurality of protrusions (Fig. 1).
Regarding claim 4, Prater teaches at least one snap-ring groove comprises a first snap-ring groove (36) and a second snap-ring groove (38, Fig. 1).
Regarding claim 5, Prater teaches the first snap-ring groove (36) is located at an upper inner region of each of the plurality of protrusions (Fig. 1), and the second snap-ring groove (38) is located at a lower inner region of each of the plurality of protrusions (Fig. 1).
Regarding claim 6, Gerathewohl teaches the plurality of radial protrusions (20, 21) are fitted inside (Fig. 4) and correspond to the plurality of protrusions (10) and the plurality of insertion grooves (9).
Regarding claim 7, Gerathewohl teaches the plurality of radial protrusions (20, 21) are inserted into the plurality of insertion grooves (9) between the plurality of protrusions (10) of the sleeve drum (Fig. 4).

Gerathewohl teaches a retainer cover (3) seated in the main body (Fig. 4), wherein the retainer cover comprises a plurality of radial protrusions (20, 21) having a shape corresponding to those of the plurality of protrusions and the plurality of insertion grooves (Page 7, Column 4, lines 2-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drum of Prater with the cover of Gerathewohl in order to transmit torque to the drum (Column 4, lines 33-37).
Regarding claim 10, Gerathewohl teaches a number of the radial protrusions (20, 21) correspond to that of each of the plurality of protrusions (10) and the plurality of insertion grooves (9).
Regarding claim 11, Gerathewohl teaches the plurality of radial protrusions (20, 21) are inserted into the plurality of insertion grooves (9) between the plurality of protrusions (10, Fig. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678